[Philadelphia,1833.]1. Land in and adjoining tlig City of Philadelphia, has been never considered to be within the jurisdiction of the land-office, so as to be the subject of grant by warrant, survey and-patent.2. Land on the navigable rivers of Pennsylvania, between high and low water mark, is not within the jurisdiction of the land-office, so as to be the subject of such grant.The cause came on for trial on the 14th of Nov. 1833, before Judge Pettit and a special jury.The plaintiff gave in evidence, the following title :2. A warrant from the Secretary of the land-office, dated August 16th, 1830, reciting the above application, and directing a survey of “ the quantity of acres applied for at the place aforesaid, if not already surveyed or appropriated.”3. A receipt from the land-office, dated-August 16th, 1830, for the purchase money of the said 30 acres, at the rate of ten pounds for a hundred acres.4. A survey by David Coombs, deputy surveyor, dated October 12th, 1830, made in pursuance of said warrant of “a tract of marsh and cripple .land, situate as aforesaid : the whole tract containing 30 acres and 43 perches. The part retained containing 27 acres and 157 perches, being unimproved. The residue is two acres and 46 perches, and belongs to the City Corporation.” On the back of the return of the survey, was this memorandum, “ Placed in the rejected files in consequence of a decision of the Board of Property of the 5th December, 1831.”The application to the land-office was under the act of Assembly, of April 1st, 1784, entitled “an act for opening the land-office, for granting .and disposing of the unappropriated lands within this state.”The action was instituted within the.term of six months after the date of the decision of the Board of Property.The following points were ruled by Judge Pettit, in his charge to the jury:3. That land on the navigable rivers of Pennsylvania, between high and low water mark, detached from the land above high water mark, is not within the jurisdiction of the land office, and is not grant-able in the usual way, upon the usual terms, by warrant and survey; and consequently, that if the marsh or cripple land surveyed under the plaintiff’s warrant, was below ordinary high water mark, the plaintiff could have no title.Upon the first proposition the jury were informed that the law called for*a verdict for the defendant.The grounds for the opinion of the Court on all the points, were given at large in the charge.Verdict for the defendant.